 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDOlympic Delivery Service, Inc., d/b/a RocketMes-TRIAL EXAMINER'S DECISIONsengerServiceandIrwinKadens.Case21-CA-7403August 31, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn May 10, 1967, Trial Examiner William E.Spencer issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatit cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer'sDecision.He further found that theRespondent had not engaged in certain other unfairlabor practices alleged in the complaint, and recom-mended that such allegations be dismissed.Thereafter, the General Counsel filed exceptions tothe Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner..ORDERSTATEMENT OF THE CASEWILLIAM E. SPENCER, Trial Examiner: Pursuant to acharge filed on December 7, 1966, by Irwin Kadens, anindividual, the General Counsel of the National LaborRelations Board, the latter hereinafter called the Board,on December 14, 1966, issued his complaint alleging insubstance that the Respondent herein discharged Kadensbecause of the latter's union activities and because hefiled an unfair labor practice charge against the Respond-ent, and threatened Kadens with reprisals if he soughtthe aid of the Union, his bargaining representative, in thematter of grievances, thereby engaging in conduct viola-tive of Section 8(a)(1), (3), and (4) of the National LaborRelations Act, hereinafter called the Act. Respondent ina duly filed answer denied all allegations of the unfairlabor practices.A hearing on the General Counsel's complaint, with allparties represented, was conducted by me in Los An-geles,California, on February 20, 1967, and within astipulated period thereafter the Respondent and theGeneral Counsel filed briefs. Upon consideration of thesaid briefs, my observation of the witnesses, and the en-tire record, I make the following:FINDINGS OF FACTI.THE BUSINESSOF THERESPONDENTOlympic Delivery Service, Inc., d/b/a Rocket Mes-senger Service, the Respondent herein, is a corporationengaged in parcel delivery to business enterprises in thearea of Greater Los Angeles, California. During a materi-al 12-month period it performed services of a value in ex-cess of $500,000, including services valued in excess of$50,000 performed for various wholesale enterprises inthe area of Greater Los Angeles, each of said enterprisesin turn performing services or making sales valued in ex-cess of $50,000 directly to customers located outsideCalifornia.During a material 12-month period it per-formed services valued in excess of $30,000 forLockheed Aircraft Corp., which services were related tothe national defense.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Olympic Delivery Ser-vice, Inc., d/b/a Rocket Messenger Service, LosAngeles, California, its officers, agents, successors,and assigns, shall take the action set forth in theTrial Examiner's Recommended Order, as modifiedherein:Delete from paragraph 2(a) of the Trial Ex-aminer'sRecommended Order that part thereofwhich reads "to be furnished" and substitutetherefor "on forms provided ...."IT IS FURTHER ORDERED that the complaint, in-sofar as it alleges unfair labor practices not foundherein be, and it hereby is, dismissed.II.THE LABOR ORGANIZATION INVOLVEDTeamsters Automotive Workers Union, Local No.495, called the Union hereinafter, is a labor organizationwithin the meaning of the Act.III.THE UNFAIR LABOR PRACTICESA.The Essential FactsThe Respondent was organized by the Union in about1962, and for several years has had, and currently has, acollective agreement with the Union. The agreement in-corporates the standard grievance procedure.IrwinKadens, alleged to have been unlawfullydischarged on October 12, 1966, has been employed bythe Respondent as a messenger since 1956. His firstdischarge occurred on April 20, 1966. It was preceded bya warning notice dated February 23, 1966, which stated:You have been repeatedly warned by your167 NLRB No. 33 ROCKET MESSENGER SERVICEdispatchers and myself regarding the untidy condi-tion of your vehicle and your failure to maintain yourvehiclewithin safe operating requirements. Youhave seen fit to disregard these warnings This isyour final warning. Further violations of these ruleswill be deemed sufficient grounds for instant dismis-sal.The notice was signed by Nelson Thurston, Respond-ent's president and manager.On April 22, Kadens fileda grievancewith the Unionprotesting his discharge and making various accusationsof discriminatory treatment. On April 26, at a meeting at-tended by Kadens, John Krasnick, the Union's businessrepresentative, Thurston, and Donald D. Rea, Respond-ent's labor consultant (who is not an attorney), Respond-ent agreed to reinstate Kadens with backpay and withoutprejudice to his seniority. As part of the settlementagreement Kadens signed the following statement:I, Irwin Kadens, hereby agree to reinstatement to myjob at Rocket Messenger Service, will [sic] full backpay and full seniority rights, as complete settlementof my grievance regarding my recent discharge.Further, I hereby agree to abide by all companyrules, and understand that any further infraction ofCompany rules will result in appropriate disciplinaryaction, including discharge.According to Kadens, whose grievance encompassednumerous items of alleged discriminatory treatment asidefrom the discharge, it was agreed that these various othergrievances "would be investigated and corrective mea-surewould be taken." Both Krasnick and Thurstontestified that they understood that the agreement arrivedat on April 26 was in settlement of all of Kadens' out-standing complaints.Without going into detail as to thenature of Kadens' grievances, their burden was thatKadens charged that he was being discriminated againstby not being assigned a fair share of the work, resulting insubstantially reduced pay, and by being given the lessdesirableassignments.Kadens, following his reinstatement on April 26, wasconvinced that Respondent was continuing to deny himhis fair share of the work and consequently, according tohim, became nervous and upset to a degree that causedhim to seek the services of a physician upon whose orderhe took a leave of absence from Respondent's employfrom May 7 to June 12. On May 8 he filed anothergrievance, protesting that since his reinstatement "therearemore and continuous violations and abuses by thedispatchers and the General Manager [Thurston] of thiscompany" and further stating:Ihave returned to work in good faith on 4/26/66.I have good reason to believe there was bad faith anddeception by the company so as to avoid an in-vestigation of my case. This continued harassmentand punishment has caused me mental anguish andmy doctor ordered me to rest from this work for awhile... .Kadens "dropped" this grievance upon the assurances,according to him, of his union representative, Krasnick,that Krasnick had talked with Thurston and had been toldby the latter that "everything would be all right."Kadens returned to work on June 12, and on July 19filed another grievance, the second since his reinstate-ment.In this grievance he stated:Irequest a hearing by the National Labor Rela-tionsBoard due to unfair labor practices by the253above named employer because of violations of sec-tion 8(a), etc., of the National Labor Relations Act.The basis of charges are as follows:1.Previous grievances, abuses, and protests of un-fair labor practices have been ignored and notremedied to this present date.2.The continuance of unfair distribution of longdistance and well-paid work to employees.3.Requesting a full investigation of the companyrecords to prove by employee witnesses that theunion contract and the labor laws are violated.Once again, Kadens dropped his grievances, accordingto him on Krasnick's representations that Thurston hadassured Krasnick "everything would be all right."Believing that Respondent was continuing to treat himunfairly,Kadens on October 3, filed still anothergrievance.According to him, before this fiiling he at-tempted to get in touch with Rea, Respondent's laborrelations advisor, in the hope that through Rea he wouldbe able to resolve matters satisfactorily so as to avoid thefiling of further grievances. He could not reach Rea byphone, but Rea, apparently aware of the calls, informedThurston, and on the morning of September 28 Kadenswas summoned to Thurston's office. According toKadens, on meeting Thurston, this occurred:THURSTON: Why are you filing grievances againstme?KADENS: Why don't you leaveme alone,and letme do my work properly and give me a fair deal inthis, instead of keeping me on low calls and lowbookings and low wages?THURSTON: I am going to get you for this. You arenot going to get away with this. You are not going tofile any grievancesagainst meand get away with it.At this point Kadens left Thurston's office and went tohis automobile which was parked some 15-20 feet fromThuurton's office. Thurston followed Kadens to his carand when he approached the latter took off his glassesand told Kadens: "Take your glasses off. I am going topunch you right in the nose." When Kadens stood mute,Thurston said, "You are yellow. I always knew you werea yellow belly." Kadens then took the grievance papersout of his car, saying that he wasgoingto file them withthe Union "right now." Thurston warned him not to filethem on company time, took the papers out of Kadens'hands, and then said, "you are not going to file thesepapers You are going to make up new papers if you wantto file." Thurston did not return the grievance papers,went to his office, and in a few minutes returned to tellKadens to be in Rea's office next morning for a con-ference, with Krasnick in attendance.Kadens went to Rea's office as instructed where Reainformed him that since Krasnick was unable to attendthere would be another meeting.Rea then handed Kadenstwo Xeroxed copies of the grievance papers Thurstonhad taken from him on the previous day. After adding anadditional grievance on his encounter with Thurston onSeptember 28, Kadens on October 3 filed his grievancewith the Union. Krasnick informed him that he would in-vestigate the grievance and would talk to Rea.A few dayslaterKrasnick told Kadens that he had checked out thegrievances and that inhis opinionthere was no merit tothem and advised him that if he was still dissatisfied thathe should file charges with the Board. 254DECISIONSOF NATIONALLABOR RELATIONS BOARDOn October 10 Kadens did not report for work. Hephoned the company office,told dispatcher Jeschke thathe was engaged on personal business and would not re-port for work.That same morning he filed charges of un-fair labor practices against the Respondent and, accord-ing to him,was so"upset"and "nervous"that he went tohis physician,who advised him to take off from work fora few days.Accordingly,on October 11, Kadens calledthe office,advised Jeschke that he would be off fromwork for a period and that if the Company wanted to getin touch with him they should write or call. He also toldJeschke that he had filed charges against the Company onthe previous day. Kadens did not report for work on Oc-tober 12 and did not call because he had informed theCompany the day before that he would be off the job.On October 11, the Respondent received a copy of thecharge filed by Kadens the previous day alleging that theRespondent had engaged in unfair labor practices. OnOctober 12, Respondent'sThurston was interviewed bya Board agent on the basis of Kadens'October 11 charge.Also on October 12, Respondent decided to dischargeKadens and a notice of his dismissal was mailed to him onthat date.Kadens then filed the charge which initiated thepresent proceedings.There is some dispute over the circumstances ofThurston'sseizingKadens' grievance papers on Sep-tember 28, and whether in reporting his absence fromwork on October 11, Kadens made reference to acting ondoctor's orders.According to Thurston,when Kadens came to his of-fice on September 28, he informed Thurston that he wasgoing to file another grievance.Thurston said, "I thoughtwe had this all settled .... What charges have you got tothrow against me now?"Kadens then showed him thegrievance papers and on reading them Thurston admit-tedly became very angry.Thurston testified,"I read thepaper,and the paper in itself is enough to make an honestbusinessman angry."Apparently he had reference to thislanguage appearing in Kadens'grievance papers:Due to continued deliberate and malicious unfairlabor practices,breach of the union contract, andviolations of trust by the above-mentioned companymanager[Thurston]....Admittedly while still angry,Thurston followed Kadensto the latter's car, told him that he wanted to make copiesof the grievance papers, snatched the papers out ofKadens' hands, and returned with them to his office. Headmitted something was said about a "poke in the nose"but was uncertain whether he or Kadens initiated thechallenge to fisticuffs. Kadens was certain his testimonyand I find that Thurston was the challenger and that whenKadens stood mute he called him a "yellow belly."Thurston denied that he threatened Kadens with reprisalsif he filed any more grievances, but admitted that he said"something"to the effect that he would sue Kadens for"slander and false misrepresentation."Kadens' absence from work on October 10 raises noquestion of substance.As was customary he called in andinformed Jeschke that he would be absent and Jeschkeraised no objection.His call on the following day raises amore substantial question. Jeschke denied that Kadensmade any reference to being absent on doctor's instruc-tions, but testified that Kadens said he "had been advisednot to come in until this thing was settled" and that "anyofficial communications should come to his house, and,please,mailhischeck."Jeschke reported on thetelephone conversation to his immediate superior,DanielSegura. Segura denied that in reporting the conversation,Jeschke made mention of Kadens' having said he wouldbe absent on doctor's orders. In a prehearing affidavit,however, Segura stated:Ibelieve the next day,October 11, Jeschke toldme that Kadens had called in and said that his doctorhad told him,Kadens, not to come in to work for acouple of weeks because of Kadens' nervous condi-tion.Segura testified that in his affidavit he had reference toKadens' earlier absence from work on doctor's orders,and that either he or the Field Examiner taking his af-fidavit confused the two dates.Thurston denied thateither Segura or Jeschke in reporting to him on Kadens'absence made any reference to doctor's instructions, buttestified that he was informed that Kadens had called say-ing that he would not report back to work until "thisthing" was settled.Itwas Thurston's undenied testimonythat he called the Union's agent,Krasnick,to find out ifthe latter was the one who had instructed Kadens not toreport for work.During his conference with the Board's Field Examineron October 12, and according to an affidavit given theField Examiner on that date,Thurston announced hisdecision to discharge Kadens and gave"unauthorizedabsences"as his reason for effectuating the discharge.Itwas Thurston'sundenied testimony that afterreviewing the circumstances of Kadens'employment, theBoard'sFieldExaminer stated as his opinion thatKadens' discharge was justified. Kadens' October 10charge was deemed by the General Counsel to be of in-sufficient merit to require the issuance of a complaint. Itwas not until December 7 that Kadens filed the chargewhich initiated this proceeding.Respondent admitted that up until the past year or sopreceding the discharge,it regarded Kadens as a satisfac-tory employee,and there is no evidence that anyproblems affecting his employment arose betweenKadens and the Respondent during this period.Furtheraccording to the Respondent,during the past 1-1/2 to 2years, Kadens' work deteriorated and he became increas-ingly untidy in his personal appearance,failed to maintainhis vehicle in a clean and safe condition,was frequentlytardy, and took more time with his assignments than wasnormally required.Substance is given this position by thewarning notice preceding Kadens' April discharge andthe discharge notice itself,notices not alleged to havebeen predicated in any degree on Kadens' union or con-certed activities.Respondent attributed the decline in the quality ofKadens' job performance to various illnesses and injuriesrequiring increasingly intensive treatment for "nervousdisorders."Kadens' testimony on cross-examination:A.Well, I had a head and neck whiplash,back in-jury, during this time.Q.When?A.A few years ago.Q.And what since?A. I had a hand injury. I had a nevous condition,past year or year and a half or so, and I hadheadaches.Kadens attributed the decline in his earnings over thepast year and a half to discriminatory treatment. Histestimony:In previous years, before this past year and a half, I ROCKET MESSENGER SERVICEwas averaging among the top five men, and therecords will show that in pay period. In the past yearand a half due to my Union activities, my salarydropped from $150.00 to $200.00 a week down to...$90.00 to the highest, I believe, which was$120.00 a week. There was deliberate and maliciousattempts to give me poor pickups and deliveries andsent on1pickupsriand deliveries which were low paid.The orders were given, I understand from otherdriverswho talked to the dispatcher, by Mr.Thurston to keep me down, and that I would have toquit.Krasnick, Kadens' union representative, testified thathe investigated each of the grievances filed with theUnion by Kadens, interviewing Kadens' fellow em-ployees, studying company records, etc., but could findno factual support for Kadens' allegations of discrimina-tory treatment.B.Concluding FindingsKadens was active, along with others, in bringing theUnion into Respondent's plant, but this occurred in 1962and for years Respondent has operated under a collectiveagreement with the Union. There is no reason to inferthat Kadens, aside from filing grievances, has been anymore active in union affairs than any other employee, andno foundation has been established in the evidence for in-ferring that the Respondent would single him out for dis-criminatory treatment because of his union or concertedactivities, unless in the matter of grievances. The fact isthat he filed no written grievances prior to his April 1966discharge, and there is no evidence that his discharge inApril was predicated in any degree on this, or activities ofa like nature. Nevertheless, he was discharged in Apriland his reinstatement on union intervention raises noproper inference that this discharge was in any way viola-tive of the Act. It does raise a proper inference that at thattime Respondent had, or thought it had, reasons havingnothing to do with union or concerted activities, todischarge him.The situation remains much the same with respect tohisOctober 12 discharge except that in the interimKadens had filed a succession of grievances, and it ispossible to infer that the filing of these several grievancesprompted, in part at least, his discharge. In fact, Thurstonadmitted in substance, that the harassment suffered fromrepeated filing of grievances which he, and Kadens' unionrepresentative as well, considered to be without merit,may have played some part in the discharge decision. Ifthiswere the usual discharge case such an admission,without more, might ground a finding of discriminatoryaction, but I do not regard this as a usual or "pattern"discharge case.There must be some point where the legitimacy ofgrievances ends and the unwarranted harassment of anemployer begins, and here I think it had reached thatpoint. There is no doubt that this employee suffers a deepand wounding sense of persecution at the ends of his em-ployer. Suffering such a sense of persecution he naturallywould cast about for some explanation of its source andmotivation.His union activity no doubt would furnishhim with what would appear to him to be the root causeof all his trouble, for a man in his state of mind would notlikely be able to admit to himself that the substantialfalling off in his earnings in recent years was attributable255to any failure on his part. The fact is that outside the wit-ness'own unverified version of the abuse that he sufferedin Respondent's employ, the record fails to disclose thathe was actually discriminatedagainst inany way in thecourse of his employment prior to his discharge.His grievances, submitted directly to the Union, wereinvestigated by Krasnick, who testified convincingly- al-beit with obvious embarassment that in so testifying hewas placed in the posture of supporting the employerrather than a member of his Union - that he could find nosupport for the accusations contained in the Kadens'grievances. On the occasion of the last grievance Kadensfiledwith the Union, Krasnick informed him that therewas no basis for his charges, that if carried to arbitrationhe would almost certainly lose, and that if not satisfiedwith his Union's advice in the matter he should filecharges with the Board. This Kadens did and the chargewas dismissed by the Board without the issuance of acomplaint, only to be followed by a second charge whichinitiated this proceeding.Ihave given considerable weight to Krasnick'stestimony both because of its obvious sincerity andstraightforwardness and my conviction that had he founditpossible to support Kadens' position in this matter, hewould have done so. It must be remembered that it wason the basis of the Union's intervention in April thatKadens was restored to his job with backpay. There is noreason to infer that the Union's support would have beenany less marked on later occasions had there been anyfactual basis for Kadens' complaints. Among Kadens'grievances was the assertion that in violation of its unioncontract,Respondent was assigningnonunion men tounion jobs, something, were it a fact, that assuredly wouldhave given Krasnick as much concern as any employee.Assuming, however, contrary to the testimony ofKrasnick, Thurston, and others, that there was some sup-port in fact for some of the grievances, it would not followthat Kadenswas beingdiscriminated against because ofunion or concerted activities. I think there is no evidenceto support such a conclusion.Thurston exceeded the bounds of permissible conductwhen, after being shown Kadens' latest grievance on Sep-tember 28, he followed the latter to his car, snatched thegrievance papers out of Kadens' hands, and threatenedhim.We must not, however, if weare goingto be objec-tive in the matter, ignore the fact that there were ex-tenuating circumstances. While thesettlement agreementreinstatingKadens to his job in Aprilon itsface relatedsolely to the matter of reinstatement, I have no doubt thatThurston believed, as did Krasnick, that all of Kadens'grievances up to that date were being settled. Soon afterhis reinstatement, however, Kadens recommenced the fil-ing of grievances relating to much of the same subjectmatter, took weeks off from his job because of what iscommonly described as a "nervous breakdown,"thereafter filed more grievances- all without a founda-tion in fact, according to hisown unionrepresentative -culminating in the grievance of September 28 in which, asusual, Thurston was portrayed as his chief persecutor,one guilty of "deliberate and malicious unfair labor prac-tices, breach of the union contract, and violations oftrust."Assuming Thurston's innocence of all these accusa-tions- and we may assume it because there is no proba-tive evidence to the contrary-someallowance must bemade for Thurston's words spokenin anger andhis sub- 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDSequentaction in seizingthe grievance papers. It is bornein mind that Thurston is not a lawyer, his labor relationsadvisor is a layman, and he has not presented here theastutely formulated and phrased defense that might havebeen made out on the facts of this case. He might havepleaded, with conviction I think, that it was not the filingof grievancesper sethat brought him to the breakingpoint, but the filing of a succession of grievances whichincorporated unfair and baseless accusations against theCompany and himself: not the grievancesquagrievancesbut the baseless and abusive language appearing in them.As to the discharge itself, it appears to me, as ap-parently it appeared to the Board's Field Examiner in-vestigating Kadens' October 10 charge, that justificationexisted for Respondent's action. Kadens duly reportedhis October 10 absence and there is no reason to believethat italoneconstituted cause for discharge. He also re-ported his October 11 absence, and the absences that heindicated were to follow, and while this may have con-stituted a technical compliance with Respondent's rules,it can hardly be said that the said rules were designed toallow employees to absent themselves from work when-ever they chose and for indefinite periods, without someform of authorization. It hardly takes a rule to spell outlimitations of such conduct. Kadens duly reported hisabsences,and in anabsence of a single day that probablysufficed, but in a protracted absence mere reporting didnot signify authorization. ThatsomeSmonths earlier, onadvice of his doctor, he had absented himself from workfor about a month and was penalized therefor, can hardlybe said to have established a precedent justifying furtherlikeabsences without company authorization.' ThatRespondent was considerate enough to retain him as anemployee onthisearlier occasion does not license us toexact equal consideration when for a second time, only afew months later, he gave notice of a second period of ab-senteeism.Ido not think whether Kadens reported thathe was absenting himself on "doctor's orders" is material.Idoubt that the notice of his future absenteeism was re-ported to Thurston that way for had it been he wouldhardly have called Krasnick to ascertain if Kadens wasstaying away on the latter's advice.But inany event, I donot see that the Respondent was obliged to condone hisabsence for some indefinite period, the second suchabsence in a period of less than a year, even though it wasindeed in compliance with doctor's orders. This agencyhas not been created an arbiter of conscience nor a prodto charitable forebearance.Obviously, when a discharge follows so closely on theheelsof the filing of a grievance which Respondent admit-tedly resented, and the filing of a charge of unfair laborpracticeswhich Respondent could hardly have wel-comed,it iseasy to find what might otherwise constitutecompellingreasons for discharge action mere pretext, andhere Respondent's madly scrambled defense makes sucha finding all the easier. However, neither the filing ofgrievances, charges of unfair labor practices, or othermanifestations of union and concerted activities freeze anemployer in a state of inaction where a discharge forcause would otherwise lie, and while it may well be thattheRespondent would not have acted so hastily inIDoes the fact that Respondent returned Kadens to his job after hisfirst period of absences raise an inference that it therefore considered hima desirable employee? I think it is just as reasonable to infer that having al-ready encountered the intervention of the Union by its earlier discharge ofdischarging Kadens the second time except for his recordof harassment by way of meretricious grievances contain-ing defamatory language, I cannot say on a preponder-ance of the evidence that the discharge would not haveoccurred when it did on the basis of job performancewhich had been worsening for a period of more than ayear and a half, and now an unauthorized absence forsome indefinite period dependent to a degree on when"this thing" was settled. For all these reasons I am notdisposed to make an 8(a)(3) finding based on thisdischarge, and were I to do so, I would be unable torecommend the usual remedy of r°instatement withbackpay, for I am convinced that Kadens' deep-seatedand perhaps ineradicable sense of persecution atThurston's hands would result, were he ordered rein-stated, in a renewal of practices which would make hiscontinued employment intolerable both to himself and tohis employer. I do, however, make an 8(a)(1) findingbased on Thurston's threats against the filing of furthergrievances and his action in taking Kadens' grievancepapers by force and not thereafter returning them to himin their original form, for despite the provocation, suchstatements and such action have a far-reaching potentialimpact upon employees' rights under the Act and shouldnot stand without an appropriate remedy.Upon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make the fol-lowing:CONCLUSIONS OF LAW1.The Respondent is an employer within themeaningof Section 2(2) of the Act, engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By interfering in an unlawful manner with the filingof a grievance by its employee, Irwin Kadens, with hisdulyconstitutedbargaining representative, and bythreatening him with reprisals in the event of his con-tinued exercise of his right, the Respondent has interferedwith, restrained, and coerced its employees in violation ofSection 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.5.The Respondent has not engaged in conduct viola-tive of Section 8(a)(3) and (4) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact, conclu-sions of law, and the entire record in the case, and pur-suant to Section 10(c) of the National Labor RelationsAct, as amended, it is recommended that the Respondent,its officers, agents, successors, and assigns, shall:1.Cease and desist from interfering in an unlawfulmanner with the filing of grievances by employees withtheir duly constituted bargaining representative, threaten-ing them with the reprisals for the exercise of this right, orin any like or related manner interfering with, restraining,Kadens, it did not care so soon thereafter,by a second attempt to removeKadens from its payroll, to risk further union intervention with its possibleimpact on a bargaining relationship which on the whole appears to havebeen amicable ROCKET MESSENGER SERVICEor coercing its employees in the right to self-organization,to form labor organizations,to join or assist the Union, orany other labor organization,to bargain collectivelythrough representatives of their own choosing,and to en-gage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection,or to refrainfrom any or all such activities, except to the extent thatsuch right may be affected by an agreement requitingmembership in a labor organization as authorized in Sec-tion 8(a)(3) of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Post at its Los Angeles, California, place of busi-ness, copies of the attached notice marked "Appendix."2Copies of said notice, to be furnished by the RegionalDirector for Region 21, after being duly signed byRespondent's representative, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by it to insure that said notices are not al-tered, defaced, or covered by any other material(b)Notify the Regional Director for Region 21, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.32 In the eventthat thisRecommendedOrder is adopted by the Board,the words"a Decisionand Order"shall be substituted for the words "theRecommendedOrder of a Trial Examiner"in the noticeIn the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcingan Order" shallbe substitutedfor the words "a Decisionand Order "3 In the event that this RecommendedOrder is adopted by the Board,this provision shall be modifiedto read "Notify saidRegionalDirector,in writing,within 10 daysfrom the dateof this Order,what steps Respond-ent has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEES257Pursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that.WE WILL NOT interfeie in an unlawful manner withthe filing of grievances by our employees with theirduly constituted bargaining representative, threatenthem with reprisals for the exercise of this right, or inany like or related manner interfere with, restrain, orcoerce our employees in the exercise of the right toself-organization, to form labor organizations, to joinor assist Teamsters Automotive Workers Union,Local No. 495, or any other labor organization, tobargain collectively through representatives of theirown choosing, and to engage in collective bargainingor other mutual aid or protection.OLYMPIC DELIVERY SER-VICE, INC., D/B/A ROCKETMESSENGER SERVICE(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, EasternColumbiaBuilding,849 South Broadway, Los Angeles,California 90014, Telephone 688-5229.